Citation Nr: 1422193	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-02 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for a gunshot wound of the left lower extremity with a fracture of the left fibula and division of the left tibial nerve with peripheral neuropathy, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for scars of the left leg residual of a gunshot wound, currently evaluated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In his January 2011 Substantive Appeal (VA Form 9), pertaining to the issues on appeal, the Veteran requested a videoconference hearing before the Board from the RO.  The Veteran did not appear for the proceeding.  Given that he did not request that the hearing be rescheduled or provide good cause, the Board deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) (2013).

During the pendency of the appeal, in a May 2013 rating decision, the RO increased the evaluation of tender entrance and exit wound scars of the left leg to 20 percent, effective from November 17, 2009.  However, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  In this case, however, the Veteran has indicated that it is his intention to withdraw the claim.

In addition, in the May 2013 rating decision, the RO granted service connection for a separate, painful scar of the left lower extremity from the residuals of a gunshot wound, and assigned a 10 percent evaluation, effective from November 17, 2009.  The Veteran has not disagreed with that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals documents that are either irrelevant or duplicative of the evidence associated with the paper claims file.


FINDING OF FACT

On April 29, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's representative that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant's representative submitted a statement from the Veteran in April 2014 in which he indicated that he wanted to withdraw all of the issues on appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


